Judgment, Supreme Court, New York County (Dora Irizarry, J.), rendered March 15, 1999, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third and fifth degrees and unlawful possession of marijuana, and sentencing him to concurrent terms of 1 to 3 years, 1 to 3 years, and 15 days, respectively, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility.
The court’s compromise Sandoval ruling balanced the ap*280propriate factors and was a proper exercise of discretion (see People v Hayes, 97 NY2d 203).
The record establishes that defendant received meaningful representation (see People v Benevento, 91 NY2d 708, 713-714). Contrary to defendant’s present contentions, we conclude that his trial counsel made appropriate strategic choices.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Williams, P.J., Buckley, Sullivan and Lerner, JJ.